            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

TRUSTMARK LIFE INSURANCE                                 PLAINTIFF
COMPANY

v.                        3:19-cv-224-DPM

CARLA WILLIS; CINDY HALL WILLIS, as
next friend and legal guardian of minors
B.R.W. and B.R.W; and NEWT BRASFIELD,
Trustee for the BRW and BRW Trust                      DEFENDANTS

                              ORDER
     I recuse. Paul Waddell is on my recusal list. The Clerk must
reassign this case at random by chip exchange.
     So Ordered.


                                                   v
                                     D.P. Marshall Jr.
                                     United States District Judge
